IN THE SUPREME COURT OF PENNSYLVANIA
                             MIDDLE DISTRICT


CAROLINE ANN PLONKA,                   : No. 406 MAL 2014
                                       :
                   Petitioner          :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
             v.                        :
                                       :
                                       :
SUSQUEHANNA DEPOT BOROUGH              :
ZONING HEARING BOARD                   :
                  Respondent
                                    ORDER


PER CURIAM

     AND NOW, this 5th day of November, 2014, the Petition for Allowance of Appeal

is DENIED.